Donlon, Judge:
Plaintiff has moved the court for leave to amend its protest. The protest is against the refusal of the collector to reliquidate certain entries to correct an alleged clerical error, mistake of fact, or other inadvertence on plaintiff’s part in stating the merchandise value in the entry papers. The amendment sought is a claim to duty-free classification.
The merchandise was entered for consumption at Houston on September 12, and 25, 1956. The entries were liquidated January 21, 1957. Such liquidation became final March 22, 1957. It would appear that the alleged clerical error was brought to the collector’s notice on September 6, 1957. (Both parties, in their briefs, so state.) The collector’s refusal to reliquidate to correct the claimed error is alleged to have occurred on September 17,1957. Protest against his refusal to reliquidate was dated November 14, 1957, but the date when it was filed with the Galveston collector is not shown. However, in transmitting the protest to the court under date of April 28, 1958 (received and filed in the court on May 12,1958), the collector stated that the protest was received within the statutory period.
The issue which the protest presented is that through “clerical error, mistake of fact or other inadvertence in preparation of both entries, the $171.60 per long ton figure was taken for the home consumption price, and after deducting non-dutiable charges from the invoice price, the entered value was raised to equal the unit price stated in column 11. The effect of such action was to include harbor charges and ocean freight as a part of the entered value. Liquidation of both entries was based upon the erroneous net values set out in the entries. Upon a reliquidation of both entries based upon correct values, protestant will be entitled to refunds for duties erroneously paid.”
The protest could hardly be more correctly specific. No allegation is made that any determination of the collector, appropriate to liquidation, was erroneous. Rather, the situation, as indicated in the protest, is that plaintiff made an error which led to erroneous appraisement, and that the appraisement became final, no appeal having been taken as the statute permits. Appraisement having thus become final, the collector had no alternative save to liquidate on the basis of the appraisement. Plaintiff had no ground, it appears, to protest the collector’s liquidation, and indeed asserts none.
However, section 520 (19 U.S.O., § 1520) gives a different remedy, available where there is claim to clerical error, even when the error is on the part of the importer and with respect to an appraisement that has become final. Neither section 520 nor section 514 reopens a liquidation, on such facts. Whether or not there was the alleged clerical error, correction of which, and for that only, the collector should have acceded to the importer’s request for reliquidation, is the sole issue raised.
Congress thereafter enacted a statute, effective August 14, 1958 (Public Law 85-645), which amended paragraph 1670(b), Tariff Act of 1930, to grant free entry to certain merchandise, including the merchandise of this protest, and made the new tariff classification applicable to articles “covered by entries or withdrawals which have not been liquidated or the liquidation of which has not become final on such date of enactment,” that is, on August 14,1958. [Emphasis supplied.]
Eor purposes of the pending motion, facts shown in the protest and official papers are taken as true.
Judgment on plaintiff’s protest against the collector’s refusal to reliquidate the entries to correct the alleged clerical error had not been entered on August 14, 1958. Indeed, plaintiff has not yet brought its protest to trial.
*280There is no question that the court has discretion to determine whether a protest amendment, raising a new classification issue, may be permitted in a case where the original protest is against the liquidation. We have no discretion to permit amendment that would protest liquidation, after the statutory period has run during which liquidation may be protested. In Norman G. Jensen, Inc. v. United States, 48 Cust. Ct. 304, Abstract 66357, and F. W. Myers & Co., Inc. v. United States, 47 Cust. Ct. 358, Abstract 66197, where Congress had enacted legislation granting new tariff classification, the protests which were amended were protests against the liquidation, raising a classification issue.
J. Honig v. United States, 16 Cust. Ct. 276, Abstract 51091, was a case in which, as here, liquidation had not been protested. We held that a classification claim could not be raised by amendment to a protest based on clerical error. As Judge Ekwall said, “To allow an amendment in the form of a classification claim to such a protest would nullify the statute of limitations in section 514. . . .” It is obvious that claim to free entry, here sought, is a classification claim.
Plaintiff asserts that liquidation had not become final on August 14, 1958, the date of enactment of Public Law 85-645. We think the law is otherwise. Liquidation had become final, under the express provision of section 514, not having been timely protested. All that is before us is a protest, not against liquidation, but against the refusal of the collector to reliquidate to correct an alleged clerical e^ror on plaintiff’s part in entering its merchandise.
The motion to amend is denied. It is so ordered.